Citation Nr: 1631750	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-44 014	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the left fifth finger.  

2.  Entitlement to an initial disability rating greater than 10 percent for angiokeratoma of the scrotum.  

3.  Entitlement to a compensable disability rating for scar residuals of a right inguinal hernia repair.

4.  Entitlement to an effective date earlier than October 6, 2000, for the award of service connection for low back strain.

5.  Entitlement to an effective date earlier than October 19, 2009, for the award of service connection for angiokeratoma of the scrotum.  

6.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for residuals of a brain aneurysm.

7.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a left varicocele.  

8.  Entitlement to an initial disability rating greater than 10 percent from October 6, 2000, and a disability rating greater than 20 percent from May 16, 2011, for low back strain.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).

10.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of surgery to the Veteran's left lip area.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of April 2010, April 2012, May 2012, October 2013, March 2014 and April 2014.  The Veteran and his wife presented sworn testimony in support of his appeals during a videoconference hearing before the undersigned Veterans Law Judge in April 2016.

Prior to and during the hearing, the Veteran indicated his intention to waive initial RO review of all recent VA medical records obtained after the most recent Supplemental Statement of the Case. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has added TDIU to the issues on appeal.  During the April 2016 hearing on appeal, the Veteran's representative noted that the Veteran was awarded Social Security disability benefits, and requested that he be considered for a total disability rating based upon individual unemployability due to service-connected disabilities.  The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is seeking an increased rating for his back disability, so the issues on appeal reasonably encompass a claim for TDIU. 

As discussed in more detail below, the Board is granting an earlier effective date of September 23, 1977, for the award of service connection for angiokeratoma of the scrotum.  The issues on appeal at this time include the rating that has been assigned for this condition from October 2009 to the present.  Upon remand, when the RO implements the Board's grant of an earlier effective date, it will also assign a disability rating for the period from 1977 to 2009.  Considering the Veteran's age and the length of time he has been waiting for appellate consideration, it seems more advantageous to him for the Board to consider now whether a higher rating is warranted from 2009 to the present, rather than delay resolution pending the award of an earlier effective date.  If the Veteran is not satisfied with the disability rating the RO assigns from 1977 to 2009, he can certainly appeal it.  However, at this time, since the Board has sufficient evidence to proceed, the appropriateness of the rating from 2009 to the present will be adjudicated. 

The issues of entitlement to a disability rating greater than 10 percent from October 6, 2000, and a disability rating greater than 20 percent from May 16, 2011, for low back strain; and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of surgery to the Veteran's left lip area are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An inservice injury to the left fifth finger is not established in the evidence of record; the Veteran's testimony on this point is not corroborated by his service treatment records.

2.  The Veteran's angiokeratoma is localized as it only affects his scrotum and he does not take systemic medication for the condition.  

3.  The Veteran's inguinal hernia surgical scar is stable and not painful; it is linear and approximately twelve centimeters in length.

4.  The RO denied service connection for a back disability in April 1958, and denied the Veteran's attempt to reopen the claim in August 1986; the Veteran did not appeal either denial to the Board.

5.  On September 23, 1977, the Veteran filed a claim that can reasonably be construed as an initial claim for entitlement to service connection for angiomata of the scrotum, involving the surface of the skin, rather than a deeper venous structure; the claim was still pending at the time of the award of service connection for angiokeratoma in May 2012.  

6.  A claim involving residuals of a brain aneurysm was denied by the RO in November 2004.  The Veteran did not appeal this denial to the Board or submit new and material evidence within one year.  

7.  New and material evidence that pertains to an unestablished fact related to the Veteran's brain aneurysm has been received.

8.  The Veteran's brain aneurysm is not shown to be related to service in any way, to include as secondary to medication taken for service-connected disabilities.  

9.  A claim involving residuals of a left varicocele was most recently denied by the Board in September 2007.  The Veteran did not appeal this denial to the Court or submit new and material evidence within one year.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of an injury to the left fifth finger is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A disability rating greater than 10 percent is not warranted for angiokeratoma of the scrotum.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7824 (2016).

3.  A compensable disability rating for a surgical scar resulting from repair of an inguinal hernia in service is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, and 7805 (2016).  

4.  RO decisions in April 1958 and August 1986, denying service connection for a back disability and denying the Veteran's attempts to reopen the previously-denied claim, became final one year after he was notified of each decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

5.  An effective date earlier than October 6, 2000, for the award of service connection for low back strain is denied.  38 U.S.C.A. §§ 1155, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

6.  An effective date of September 23, 1977, is warranted for the award of service connection for angiokeratoma of the scrotum.  38 U.S.C.A. §§ 1155, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

7.  New and material evidence supports reopening the prior denial of entitlement to service connection for a brain aneurysm.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1100, 20.1103 (2016).

8.  Service connection for a brain aneurysm is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

9.  The September 2007 Board decision holding that no new and material evidence had been submitted to reopen the prior denial of service connection for a left varicocele is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

10.  Absent new and material evidence to support a claim for service connection for a left varicocele, it may not be reopened.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in letters dated in October 2010, July 2011, September 2013, and November 2013.

During the April 2016 hearing on appeal, the Veteran was given the opportunity under oath to express his contentions, and the reasons for the denial of his claims were explained to him.  Additional sources of evidence which might support his appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

One point which was discussed during the hearing on appeal was the Veteran's belief that his service records were destroyed in a fire at the National Personnel Records Center in 1973.  The Board wishes to reiterate the discussion which occurred during the hearing and also to reassure the Veteran.  Because he had filed a claim for VA compensation following his discharge from service, his service records were obtained by VA at that time.  Thus, his service records have resided safely in his VA file since 1959, and were not located at the National Personnel Records Center when the unfortunate fire occurred in 1973.  Review of his service records indicates that they appear to be complete, with personnel records and medical records that contain no obvious gaps, and contain all the usual documents which would be expected.  

Also, the Veteran indicates he has received private treatment from numerous doctors over the years, but they are deceased.  Some private medical records are in his file from his prior claims.  However, it appears it would be futile to remand to try to obtain additional private records.  As for VA records, the Board is remanding the back claim, but there is no indication older VA records would be pertinent or relevant to the claims the Board is deciding at this time. 

The Veteran was provided appropriate VA examinations, as warranted by law, and there is no indication that the angiokeratoma of the scrotum or hernia scar have worsened since the last examination, such that a new examination is needed.  As for the finger claim, since there is no credible evidence of an in-service injury, an examination is not required.  An opinion was obtained on the possible relationship between the aneurysm and medication taken for service-connected conditions, and the examiner provided a rationale for the negative opinion.  As for the left varicocele claim, there is no obligation to provide an examination or obtain an opinion until new and material evidence has been submitted.  

In sum, service treatment records, VA medical records, Social Security disability records, private treatment reports, and VA examination reports have been obtained and reviewed in support of the Veteran's claims.  The Veteran has presented sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge.  All relevant records and contentions have been carefully reviewed, including all records contained in the Veteran's VA electronic files.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Service connection claim

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran initially claimed entitlement to service connection for a damaged little finger in June 2012.  The RO initially denied service connection for residuals of injury to the left fifth finger in October 2013.  The Veteran filed a timely notice of disagreement with this denial in July 2014.  The RO issued a Statement of the Case in April 2015, and the Veteran filed his substantive appeal the following month in May 2015.  

During the hearing on appeal, the Veteran testified that his left little finger had been crushed during service when a hydraulic shaft from a loader slipped at the next workstation and hit the Veteran's finger.  No bones were broken, however, he lost the nail on the finger and required stitches at the time.  He also testified that the service treatment record inaccurately refers to the right finger, when in fact it was the left finger that was injured.  

Review of the Veteran's service treatment records reflects that in February 1958 he sustained a small laceration at the base of his right fifth finger.  It was sutured in the emergency room without anesthesia and he was given a tetanus shot.  Eight days later, two sutures were removed from the little finger of the right hand.  No further complaints or findings are recorded in his service treatment records, and no mention of any impairment of any finger was made on his separation examination.  

Upon careful review, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  The Veteran's current recollection of events is simply inconsistent with the notations in his service treatment reports.  The finger affected (right vs. left) and the part of the little finger (the nail vs. the base of the finger) and the nature of the injury (laceration requiring two sutures vs. crush injury) all weigh against the grant of service connection.  The fact pattern reported by the Veteran currently is so different from that reflected in his service treatment records that the Board can only conclude his memory must be faulty.  These are not simply details, or typographical errors, as the Veteran suggests, rather the two stories would appear to reflect two entirely separate injuries.  This appeal must be denied.

Although the claim for residuals of injury to the Veteran's left little finger must be denied, the Board observes that the injury to his right little finger is clearly documented in his service treatment records.  Although the injury appears to have been quite minor, if he in fact has residual disability affecting his right little finger, he is encouraged to apply for service connection for such.  He testified during the hearing that his right little finger was entirely normal, so there may not be any residual disability; however, we note that the first part of the three part test set forth in Shedden has indeed been established with regard to the Veteran's right little finger, as an inservice injury is shown.  For service connection to be warranted with regard to the right little finger, a current disability and a nexus to service must yet be established.  

Increased rating claims

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Because this is appeal involving the initial disability rating assigned to the Veteran's angiokeratoma condition, the VA is required to consider all relevant evidence reflecting the Veteran's condition throughout the entire appeal period.  

Service connection for angiokeratoma of the scrotum was granted in a May 2012 RO decision, based upon a VA medical opinion to the effect that the angiokeratoma could possibly be related to the inservice varicocele surgery.  A 10 percent disability rating was assigned under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7824, which sets forth criteria for rating diseases of keratinization.  

Under Diagnostic Code 7824, a noncompensable disability rating is assigned when no more than topical therapy is required during the prior year.  A 10 percent rating is assigned with localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of less than six weeks during the prior year.  A 30 percent disability rating is assigned with either generalized cutaneous involvement or systemic manifestations, and; intermittent systemic mediation, such as immunosuppressive retinoids, required for a total duration of six weeks or more, but not constantly, during the past year.  A 60 percent rating is assigned with either generalized cutaneous involvement or systemic manifestations, and; constant or near-constant systemic medication, such as immunosuppressive retinoids, required during the past year.  38 C.F.R. § 4.118.  

In this case, the Veteran contends that his angiokeratoma causes pain, and inconvenience, as there is occasional bleeding.  He treats it with Calamine lotion and states that the pain medication he takes for his back also numbs the pain from the angiokeratoma.  Review of his medical records shows he has not been prescribed any systemic medication, such as immunosuppressive retinoids.  He does not assert greater than localized involvement, and indeed the photograph he has submitted does not reveal any further involvement beyond his scrotum.  Given that he has had no systemic medication for the condition, the RO apparently assigned the 10 percent rating in consideration of the sensitive, tender nature of the skin involved.  The Board agrees, and finds the Veteran to be credible in his descriptions of the pain involved.  However, assigning a disability rating greater than 10 percent would be entirely inappropriate absent generalized cutaneous involvement, systemic manifestations or systemic medication.  A disability rating greater than 30 percent would also be entirely inappropriate given the absence of such requirements.  The preponderance of the evidence is against the claim for a disability rating greater than 10 percent for angiokeratoma of the scrotum.  There are no other diagnostic codes potentially pertinent to this condition. 

With regard to the Veteran's hernia scar residuals, a request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1.  However, the Court has held that, where, as here, entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran underwent surgery for an inguinal hernia during service.  He manifested another hernia in the same area and had a second surgery in January 1989.  The report of this surgery reflects that revision of the original surgical scar was successfully undertaken in conjunction with fixing the second hernia.  In a November 2004 RO decision, the RO was unable to identify any residuals of the original surgery other than the surgical scar.  Thus service connection for scar residuals of the hernia surgery in service was granted.  A noncompensable disability rating was assigned.  

Some of the rating criteria for evaluating the impairment resulting from scars were amended in 2008.  The current version of the rating criteria specifically provides that a Veteran whose scars were rated by VA under a prior version of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 prior to October 23, 2008, may request review under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the disability has worsened since the last review.  The Veteran does not contend that his scar has worsened, rather, as he explained during the hearing, he asserts he will always have it and it will never get better.  

Diagnostic Code 7800 pertains to scars which cause disfigurement of the head, face, or neck.  As the Veteran's scar is in his inguinal region, Diagnostic Code 7800 does not apply to his case.  38 C.F.R. § 4.118.

Diagnostic Code 7801 provides criteria for evaluating scars not of the head, face, or neck that are deep and nonlinear.  A deep scar is one associated with underlying soft tissue damage.  In this case, the Veteran's scar is a surgical one, is not deep, and is linear.  Therefore, Diagnostic Code 7801 does not apply to his case.

Diagnostic Code 7802 pertains to scars not of the head, face, or neck that are superficial and nonlinear.  A superficial scar is one that is not associated with underlying soft tissue damage.  When an area or areas are 144 square inches or greater, a 10 percent disability rating is assigned, otherwise a noncompensable disability rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Again, the Veteran's scar is linear, affecting an area much smaller than 144 square inches.  Therefore, although Diagnostic Code 7802 reasonably applies to his case, it does not provide a compensable disability rating for him.  

Diagnostic Code 7805 simply provides that any disabling effect(s) not considered in a rating provided in Diagnostic Codes 7800-7804 should be separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Here, the Veteran does not contend the surgical scar itself causes any other disabling effect.  

The RO has chosen to rate the Veteran's surgical scar residuals under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides criteria for rating scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  When there are five or more scars that are unstable or painful, a 30 percent disability rating is assigned.  In the case of three or four scars that are unstable or painful, a 20 percent disability rating is assigned.  When one or two scars are unstable or painful, a 10 percent disability rating is assigned.  Otherwise, a noncompensable disability rating is assigned.  

In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation will be assigned when the required residuals are not shown.  38 C.F.R. § 4.31.  

The evidence of record is clear that the Veteran's surgical scar is not unstable; thus, the question remaining is whether the scar is painful.  According to the report of a September 2015 VA dermatology examination, the Veteran's surgical scar is linear, and approximately twelve centimeters in length.  The examiner specified that the scar is stable and the Veteran denied pain in the scar.  Thus, a compensable disability rating is not warranted under the provisions of Diagnostic Code 7804 either.  

The preponderance of the evidence is against the award of a compensable disability rating for the Veteran's twelve centimeter surgical scar and the appeal must be denied.  There has been no recurrence of the hernia during the time on appeal to the Board, so rating under the code for hernias is not appropriate.

Effective date claims

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to service connection granted following the receipt of new and material evidence received after a final disallowance, such as the Veteran's low back strain and angiokeratoma, both of which were granted based upon the submission of new and material evidence, governing regulation provides that the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)&(r).  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

The Board notes the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006) which held that if a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision. Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  The Rudd Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim.  Rather, the proper course of action would have been to dismiss the appeal. 

The Veteran is seeking earlier effective dates for the award of service connection for low back strain, which was assigned effective October 6, 2000, and for the award of service connection for angiokeratoma of the scrotum, which was assigned effective October 19, 2009.  

The Veteran filed a claim for entitlement to service connection for back trouble following his discharge from service.  The RO denied the claim in April 1958.  At the hearing, the representative pointed to an April 1959 notice of disagreement from the Veteran, indicating it was his intent to appeal the denial of his back claim.  That document was received within one year of the April 1958 denial.  His notice of disagreement was generally phrased, without being specific to any of the various claims that had been denied in the April 1958 rating decision.  However, when he submitted his VA Form (appeal) in May 1959, he discussed only his hernia and varicocele claims.  Therefore, although the Veteran appealed part of the 1958 decision, he did not appeal the denial of service connection for a back disability and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Although the Veteran corresponded with the VA, pursuing claims involving his testicle and inguinal hernia for many years, he did not raise a claim involving his back again until April 1984.  His At that time, his representative requested service connection for a low back condition along with several other disabilities.  According to the routine date stamp, this memorandum from his representative was received by VA in April 1984.  In 1985, the RO solicited medical evidence from physicians identified by the Veteran, seeking evidence of treatment for a back disability, among other disabilities.  No medical evidence pertaining to the back was received.  

In August 1986, the RO sent the Veteran a letter informing him that, "In order to reopen your claim, you must submit new and material evidence, not previously considered, which indicates that your claimed condition was aggravated by service."  

After this 1986 notice, the Veteran did not mention or again attempt to raise a claim involving his back until October 2000, when he again requested to reopen his claim for service connection for a back disability.  After the Veteran appealed the RO's November 2004 denial to the Board and following several remands, the Board granted service connection for the Veteran's low back disability in a December 2009 decision.  The RO viewed the October 2000 claim as the one which led to the Board's grant and assigned an effective date of October 6, 2000, reflecting the date this claim was received by VA.   

In reviewing the question of an earlier effective date, the Board finds that the RO correctly assigned the October 2000 date.  Although the August 1986 notice from the RO to the Veteran was misleading, in that the Veteran was claiming he had injured his back in service, and the RO erroneously informed him he must submit evidence showing that his back disability was aggravated by service, the Board holds that the misleading notice does not negate the crucial information that new and material evidence was required to reopen the claim.  Following the receipt of this 1986 notice, the Veteran did not submit anything new.  He did not correspond about his back or mention his back again until October 2000, when he filed the ultimately-successful claim.  There is thus no basis for assigning an effective date earlier than October 6, 2000, for the grant of service connection for a low back disability.  

With regard to the Veteran's claim for service connection for angiokeratoma of the scrotum, the Board notes that the disability is medically-complex, which complicates our procedural understanding of the claim somewhat.  When the Veteran filed his original claim in 1958, he requested service connection for a varicosity on his left testicle, noting that he had had a varicosity operation at Aberdeen Hospital in May 1957.  

It was not until September 1977 when the Veteran submitted a medical statement to VA showing that he had a diagnosis of "elevated thin walled superficial varices or angiomata on the skin of the scrotum," that a second and different disability of the testicle was apparent in the evidence of record.  His representative submitted an accompanying memorandum requesting that the Veteran's "claim for service connected Varicosities or Angiomata be re-opened based on the attached medical statement."  [emphasis added]  The RO viewed the "elevated thin walled superficial varices or angiomata" as equivalent to the varicosities for which service connection was originally denied in 1958, and notified the Veteran by letter in October 1977 that the 1977 medical report did not constitute new and material evidence to reopen his previously-denied claim.  

In January 1984, he submitted a statement pertaining to the inservice surgery to correct the varicocele on his scrotum.  Although he did not specifically mention angiokeratoma or angiomata in this letter, he noted that after the testicle operation, he had developed "blood blisters" around the incision.  He also mentioned that over the years, these blisters would sometimes break and bleed.  The RO again interpreted this statement as an attempt to reopen the previously-denied claim and informed him by letter of March 1984 that he was required to submit new and material evidence to reopen the claim.  In April 1984, the Veteran's representative indicated that the Veteran wished to reopen his claim for "a left varicosities condition."  In May 1984, the RO responded that no further action would be taken on the Veteran's claim absent new and material evidence to support the request for service connection.  

The Veteran persisted and submitted a December 1989 statement from his treating osteopathic physician:  "This patient has numerous skin lesions (possible varicosities) which I believe to be secondary to scrotal surgery in 1958 when they first appeared."  The RO determined that the physician's statement did not constitute new and material evidence to reopen the claim for service connection for a left varicocele.  In a February 1990 statement, the Veteran stated that the lesions developed after the surgery in service and had caused him pain and discomfort, along with bleeding.  He stated "I therefore request that these lesions be considered a service-connect[ed] residual of the operation performed on me while I was on active duty.  I did not have them prior to being inducted and the records show that I began having them after the surgery." 

The Veteran appealed this denial to the Board and presented sworn testimony during a March 1991 Board hearing.  At that time, the Veteran's representative urged the Board to consider the 1977 medical statement regarding the angiomata and the nexus opinion submitted by the physician who authored that statement.  The representative also indicated that the Veteran continued to be symptomatic for small lesions in the same area.  Upon questioning, the Veteran admitted that he did not know what a varicocele was, but he took the doctor's word for it.  He explained that he had believed he had an overextended left testicle in service.  He was adamant that he had had no lesions on his testicle prior to the inservice surgery however; he testified that the lesions had appeared after the surgery.  He stated that the lesions had appeared about two weeks after the inservice operation, and that he had had them ever since.

In June 1991, the Board issued a decision in which it held the Veteran had not submitted new and material evidence to reopen the claim involving a left varicocele.  The Board did not separately consider or even clearly acknowledge the separate disability of angiomata, which was discussed during the hearing.  The Board's decision contained a notice of appeal rights informing the Veteran how to appeal the Board's denial to the Court, if he wished to do so.  He did not so appeal, therefore the Board's 1991 decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In October 2000, the Veteran again indicated he wished to reopen his claim for service connection for "varicosity-left testicle."  The RO notified him in December 2000 that the Board had denied his claim for his "left varicocele condition" and he needed to submit new and material evidence.  In February 2001, the Veteran submitted another statement in which he referred to "lesions" on his testicle.  The RO responded with an April 2001 letter informing him that he needed to submit new and material evidence to reopen the claim for a left varicocele.  

Again, in July 2004, the Veteran wrote that he wished to reopen his claim for a "testicle condition."  In November 2004, the RO issued a formal decision that no new and material evidence had been submitted to reopen the claim involving the "left varicocele."  No mention of angiomata, angiokeratoma or skin lesions was made.  The Veteran submitted a notice of disagreement in December 2004 in which he disagreed with the decision as to "varicocele of left testicle and varicosity of left testicle."  After he perfected an appeal to the Board, the Board held in a September 2007 decision that the Veteran had not submitted new and material evidence relevant to a left varicocele.  

In June 2008, the Veteran submitted a copy of the July 1986 report of a VA biopsy performed to evaluate the skin of his scrotum.  The pathologic diagnosis was "skin with telangiectatic vessels in upper dermis consistent with angiokeratoma."  In an October 2009 letter, the Veteran again wrote about the "lesions that formed on my testicles."  It is the receipt of this letter which the RO chose as the date of the claim which was eventually granted.

In our analysis, the real problem in this claim is the inconsistent terminology which has plagued this claim for many years.  The Veteran had at least two problems with his testicle:  the varicocele which was surgically corrected during service, and the subsequent angiomata or angiokeratoma.  The Veteran, however, filed repeated claims for problems with his testicle, and the VA repeatedly interpreted these claims as attempts to reopen the varicocele claim, rather than a new claim for the angiokeratoma.  According to a medical dictionary, varicocele is a condition in males characterized by varicosity of the veins of the pampiniform plexus, forming a swelling that feels like a "bag of worms;" it is accompanied by a constant pulling, dragging or dull pain in the scrotum.  By contrast, the angiokeratoma affecting the scrotum is comprised of small vascular papules that become keratotic, often in cases with a history of venous obstruction.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd ed. 2012).  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that where a Veteran files more than one claim with the RO at the same time and the RO's decision acts, favorably or unfavorably, on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  The proper remedy under such circumstances is to file a timely notice of disagreement as to the AOJ's failure to address that claim.  The Federal Circuit subsequently held that the "implicit denial rule" established in Deshotel applies where a AOJ's decision provides a Veteran with reasonable notice that his claim for benefits was denied.  Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009). 

Here, for the reasons explained below, the Board finds that none of the final denials, involving any testicle issue prior to the May 2012 grant of service connection for angiokeratoma, represented an implicit denial of a claim for service connection for angiokeratoma, as the Veteran was not provided with reasonable notice that any claim for service connection of angiokeratoma was being denied.  Further, additional case law subsequent to Deshotel has been considered and supports the finding that there was no implicit denial of a service connection claim.  See e.g. Ingram v. Nicholson, 21 Vet. App. 232 (2007); Jones v. Shinseki, 619 F.3d. 1368 (2010); Cogburn v. Shinseki, 24 Vet. App. 205 (2010).

In Ingram, the United States Court of Appeals for Veterans Claims (Court) held that "a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  The Court has identified four factors for consideration when determining whether a claim was implicitly denied:  (1) the relatedness of the claims; (2) whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied; (3) the timing of the claims; and (4) whether the claimant is represented.  Cogburn, 24 Vet. App. 205, at 212-12.

The earliest reasonably-identified claim for a testicular disability other than varicocele is the September 1977 request for "service connected varicosities or angiomata."  The Board holds that the October 1977 RO letter did not constitute an implicit denial as to the Veteran's angiokeratoma.  The disabilities at issue were related only in terms of their location.  The varicocele was a venous problem corrected by surgery while the angiokeratoma was essentially a skin problem which has no surgical cure, and which indeed, was likely caused by the venous obstruction either involved with the varicocele itself or with the surgery which corrected the varicocele.  The RO's adjudication letter did not refer in any way to the claim for "angiomata" or to the skin; rather the letter addressed only the varicocele claim.  The timing of the two claims is more difficult to analyze, given the imprecision of the Veteran's language all along.  However, it seems safe to find that the September 1977 statement represents the first mention of a specific disability involving the skin of the scrotum, rather than a vascular problem.  Lastly, although the Veteran has been represented throughout the appeal, it would appear that the VA was more responsible for ignoring the two separate disabilities over the years.  

As no implicit denial occurred, then we are left with the conclusion that the Veteran's claim for service connection for angiokeratoma or angiomata has remained pending since September 1977.  Thus, an earlier effective date of September 23, 1977, but no earlier, for the award of service connection for angiokeratoma of the scrotum is warranted. 

AS NOTED IN THE INTRODUCTION, THE RO WILL ASSIGN A DISABILITY RATING FROM 1977 UNTIL 2009 WHEN IMPLEMENTING THIS GRANT.  IF THE VETERAN IS NOT SATISFIED, HE MAY EXERCISE HIS RIGHT TO APPEAL.  

Claims to reopen

The Veteran is seeking to reopen a claim for entitlement to service connection for residuals of a brain aneurysm, which was denied by the RO in November 2004.  He is also seeking to reopen a claim for entitlement to service connection for a left varicocele, which was denied by the RO in April 1958 and confirmed by the Board in February 1960.  The Veteran has unsuccessfully sought to reopen this claim many times over the years; his most recent attempt was denied by the Board in September 2007.  

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c). 

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly-presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claims, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993);

	Brain aneurysm

The Veteran sustained a brain aneurysm in 1992.  In a 2004 claim, he asserted that he believed the aneurysm was caused by stress related to his VA claims.  He provided no support for this assertion, however, although the RO notified him of the type of evidence which could be provided.  In November 2004, the RO denied the claim for service connection for an aneurysm.  The veteran did not appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In support of his current attempt to reopen the claim, the Veteran contends that the ibuprofen which he was advised by his physicians to take for scrotal pain and back pain caused his aneurysm.  To develop this new theory of entitlement, the RO obtained an informed medical opinion from a VA neurologist in March 2015.  The neurologist concluded that ibuprofen did not cause the Veteran's brain aneurysm and provided the following explanation:  

There is no evidence that a brain aneurysm is caused or affected by ibuprofen.  According to Wikipedia ibuprofen "was originally made and patented in 1961, by the research arm of Boots Company led by Stewart Adams and marketed as Brufen.  Ibuprofen is now available under a variety of trade names."  It did not exist when he was in the service and could not have gotten it then from the army doctors.  It is not clear if he was taking ibuprofen in 1992 when the aneurysm leaked.  He was treated by community physicians at the time.  Ibuprofen use is not considered to increase the risk of an aneurysm rupturing.  

This neurologist's explanation is deemed helpful to the Board.  It is new and material evidence, in that it was not previously of record, and because it relates to an unestablished fact necessary to substantiate the claim.  The Court has explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is therefore reopened.

As discussed above, when new and material evidence regarding a previously-denied claim is presented, the claim must be reopened and accorded a de novo review.  Review of the procedural history and development of the instant appeal persuades the Board that a de novo review of the Veteran's claim including the newly-submitted evidence at this point will not result in prejudice to the Veteran.  Bernard v. Brown, 4 Vet.App. 384 (1993).  The RO did consider the merits in the 2015 Statement of the Case.  In the interests of judicial economy and efficiency, therefore, a decision will be rendered without further delay.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

The Veteran does not contend that the aneurysm had its inception during service.  In fact, the aneurysm occurred more than thirty years after service.  Rather, he contends that the aneurysm was caused by the ibuprofen he took for his service-connected disabilities.  This theory of entitlement was debunked by the VA neurologist's opinion, however.  No other link to service is suggested in the evidence of record.  While the Veteran may believe his aneurysm is somehow related to service or his service-connected disabilities, he does not have the medical expertise needed to opine on such a complex medical question.  The only medical opinion on point is not in his favor.  He was given the opportunity at the hearing to obtain an opinion from his doctor (who he testified "sort of agreed" with him), but the subsequent letter from that doctor merely states he had an aneurysm without linking it to service or medications for his service-connected disabilities.  The preponderance of the evidence is against the claim and the appeal is denied.  


	Varicocele

According to the report of a pre-induction medical examination performed in 1953, the Veteran had a left varix, or a swollen vein, at that time, although the examiner commented that the varix did not cause disability.  The same varicosity was noted during the Veteran's second pre-induction examination in May 1956.  Again, it was not considered disabling.  As set forth above, the Veteran underwent surgery for the correction of the varicosity during service.  He filed a claim for service connection after discharge from service, which was denied by the RO in April 1958.  On his appeal in 1959, he stated that although he was drafted with this condition, it did not bother him until after basic training, and he did not believe it had been repaired properly.  The Board denied the claim in 1960, finding that the condition was not aggravated by service.  As noted above, he has unsuccessfully attempted to reopen this claim many times over the years; his most recent attempt was denied by the Board in September 2007.

During the April 2016 hearing on appeal, he asserted that the surgery itself should warrant service connection.  He has not submitted any additional new evidence, other than his own contentions and testimony in support of this instant attempt to reopen the claim.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Furthermore, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b).  

It is important that the Veteran understand that the surgery in service was performed to correct the pre-existing varicocele.  While he testified that he did not believe he had the condition prior to service, it was clearly shown on his induction examination, and the Veteran even admitted in his statements when filing previous claims over many decades that he had had the condition upon entry.  It may be that his memory now is simply inaccurate considering the length of time that has passed.  His testimony now that the condition did not pre-exist service is not enough to reopen his claim since it is simply incorrect.  While the Board generally assumes credibility of evidence in the context of a petition to reopen, evidence that is clearly erroneous is not entitled to that assumption, in the Board's view.

Absent any evidence that the varicocele otherwise underwent an increase in severity during service, service connection for the residuals of surgery is prohibited by the terms of 38 C.F.R. § 3.306(b).  The Veteran's own contentions made in support of the instant application, to include his hearing testimony, are merely repetitive and redundant of those made previously.  None of the recent treatment records obtained relates to an unestablished fact, or indeed bears on the questions at hand whatsoever.  After the hearing he submitted a letter from Dr. L., which noted he had had chronic testicle pain since the surgery during service; that complaint is, again, repetitive of all the evidence (both lay and medical) obtained in connection with prior claims.  As such, the Veteran has not submitted new and material evidence sufficient to reopen the previously-denied claim.  The application therefore is denied.

ORDER

Service connection for residuals of injury to the left fifth finger is denied.

An initial disability rating greater than 10 percent for angiokeratoma of the scrotum is denied.

A compensable disability rating for scar residuals of a right inguinal hernia repair is denied.

An effective date earlier than October 6, 2000, for the grant of service connection for a low back disability is denied.

An effective date of September 23, 1977, for the grant of service connection for angiokeratoma of the scrotum, is granted, subject to the laws and regulations governing the award of monetary benefits.

New and material evidence having been submitted to reopen the claim for entitlement to service connection for a brain aneurysm, the application is granted; to this extent only the appeal is granted.  

Service connection for a brain aneurysm is denied.

New and material evidence not having been submitted to reopen the claim for entitlement to service connection for a left varicocele, the application is denied.


REMAND

The Veteran reports having had VA medical treatment for many years.  In 2006, the Veteran stated he had been receiving VA treatment for approximately thirty years.  In 2010, he reported VA treatment since his discharge from service in 1958.  The record currently contains a handful of individual treatment reports dated in 1976 and 1986, which appear to have been submitted by the Veteran himself.  The claims file also contains what appears to be a complete set of VA treatment records from 2010 to 2016.  Multiple requests for VA treatment records have been made over the years, but it would seem that these requests have been ignored-it does not appear that any records prior to 2010 have been provided by the Veterans' Health Administration.     

Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, complete VA medical records must be obtained from 1958 through the present time.  His recent records should be updated for the file as well.  

Because the increased rating appeal involves an initial disability rating from 2000, VA treatment records from 2000 through 2009 must be obtained before the increased rating claim can be properly adjudicated.

The Veteran testified that his back symptoms had worsened since the most recent 2014 VA examination of his back.  Under these circumstances, an updated VA examination is warranted.  

As noted in the Introduction, a claim for TDIU is also on appeal, as part and parcel of the claim for an increase for the back condition.  Thus, upon remand, the RO must provide the Veteran notice of how to substantiate this claim and consider whether he is unemployable due solely to his service-connected disabilities.  

In a December 2015 decision, the RO denied service connection for residuals of surgery in the area of the Veteran's left lip.  The Veteran disagreed with this decision in January 2016.  This January 2016 statement constitutes a notice of disagreement with the December 2015 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.  Following review of the Veteran's electronic claims files; it does not appear that the RO has yet issued a statement of the case.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the Philadelphia VA Medical Center and all related clinics, from (a) 1958 through 2009 and (b) June 2016 through the present time, for inclusion in the file.  Since older records would have been in paper format, searches must be made of retired or archived VA medical records, with a negative response in writing if those records cannot be located.  

2.  Provide the Veteran VCAA notice with respect to his TDIU claim and give him the opportunity to complete VA Form 21-8940 so his work history can be considered.


3.  The veteran should be afforded a VA orthopedic examination to identify all currently-shown low back impairment.  The claims folder must be made available to the examiner for review before the examination.  The examiner should specifically opine as to the functional effects of the Veteran's back condition on his ability to work.  All tests and studies deemed helpful by the examiner should be performed in conjunction with the examination.  The complete rationale for all conclusions reached should be fully explained.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record, to include consideration of whether the Veteran is rendered unemployable solely due to his service-connected disabilities (TDIU).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

5.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of surgery to the Veteran's left lip area.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


